PER CURIAM.
This appeal comes from the court of common pleas of Tulsa county, Oklahoma, Division three. The case was tried to the court and jury November 1, 1949, and the jury returned verdict same day, $200, for the plaintiffs. Defendants filed motion for new trial November 5, 1949, and same was overruled December 5, 1949, tu which defendants excepted and have appealed to this court.
*181It will be observed that the motion for new trial was one day late and there being no showing that plaintiffs in error were unavoidably prevented from filing their motion for new trial within the time provided by 12 O. S. 1951 §653, the right of appeal was lost. Ramsey Oil Co. v. Dunbar, 171 Okla. 124, 42 P. 2d 128; Joiner v. Goldsmith, 25 Okla. 840, 107 P. 733; Gibson v. Farmers’ & Merchants’ Bank of Boley, 108 Okla. 268, 236 P. 420. For other cases see 12 O. S. 1951 §653, note 1.
Appeal dismissed.
Execution of supersedeas bond herein having been called to the court’s attention, judgment accordingly is rendered thereon in favor of defendants in error.
This court acknowledges the services of Attorneys Charles G. Watts, R. A. Wilkerson, • and Fred W. Martin, who as Special Masters aided in the preparation of this opinion. These attorneys were recommended by the Oklahoma Bar Association, approved by the Judicial Council, and appointed by the court.
HALLEY, V.C.J., and CORN, GIBSON, DAVISON, JOHNSON, O’NEAL, and BINGAMAN, JJ., concur.